  Case 1:19-mj-00149-IDD Document 5 Filed 03/29/19 Page 1 of 8 PageID# 5


                        U.S. District Court
             Eastern District of Virginia − (Alexandria)
  CRIMINAL DOCKET FOR CASE #: 1:19−mj−00149−IDD All Defendants

Case title: USA v. Jenkins                            Date Filed: 03/29/2019

Assigned to: Magistrate Judge Ivan D.
Davis

Defendant (1)
Donald Jenkins                          represented by Kevin Eugene Wilson
                                                       Office of the Federal Public Defender
                                                       (Alexandria)
                                                       1650 King St
                                                       Suite 500
                                                       Alexandria, VA 22314
                                                       703−600−0800
                                                       Fax: 703−600−0880
                                                       Email: kevin_e_wilson@fd.org
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Designation: Public Defender

Pending Counts                                         Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                      Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                             Disposition
None



Plaintiff
USA                                     represented by Patrick D. Reid
                                                       US Attorney's Office (Alexandria−NA)
                                                       2100 Jamieson Avenue
 Case 1:19-mj-00149-IDD Document 5 Filed 03/29/19 Page 2 of 8 PageID# 6


                                                            Alexandria, VA 22314
                                                            **NA**
                                                            703−299−3700
                                                            Email: patrick.reid2@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: US Attorney

Date Filed   # Page Docket Text
03/29/2019        3 Arrest (Rule 32) of Donald Jenkins (lgue, ) (Entered: 04/01/2019)
03/29/2019   1    4 Arrest Warrant Returned Executed on 03/29/2019 in case as to Donald Jenkins.
                    (lgue, ) (Entered: 04/01/2019)
03/29/2019   2    5 Minute Entry for proceedings held before Magistrate Judge Ivan D. Davis:Initial
                    Appearance in Rule 5(c)(3) Proceedings as to Donald Jenkins held on 3/29/2019.
                    US appeared through: Patrick Reid. Deft appeared without counsel. Duty FPD:
                    Kevin Wilson present. Deft informed of rights, and the violations. Court to
                    appoint counsel(FPD). Deft waives all hearings in this district. Gov't is seeking
                    detention−GRANTED. Deft remanded to the custody of the USMS for transfer to
                    the District of Columbia. (Tape #FTR.)(lgue, ) (Entered: 04/01/2019)
03/29/2019        6 ORAL ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Donald
                    Jenkins − Kevin Eugene Wilson for Donald Jenkins appointed. Entered by
                    Magistrate Judge Ivan D. Davis on 03/29/2019. (lgue, ) (Entered: 04/01/2019)
03/29/2019   3    7 WAIVER of Rule 32 Hearings by Donald Jenkins (lgue, ) (Entered: 04/01/2019)
03/29/2019   4    8 COMMITMENT TO ANOTHER DISTRICT as to Donald Jenkins. Defendant
                    committed to the custody of the USMS for transfer to the District of Columbia.
                    Signed by Magistrate Judge Ivan D. Davis on 03/29/2019. (lgue, ) (Entered:
                    04/01/2019)
  Case
   Case1:19-mj-00149-IDD
        1:19-mj-149 NEF Document
                         for Docket 5Entry
                                       Filed 03/29/19
                                              Filed 03/29/2019
                                                        Page 3 of Page
                                                                  8 PageID#
                                                                       1 of 17


MIME−Version:1.0
From:cmecf@vaed.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Patrick D. Reid (caseview.ecf@usdoj.gov, patrick.reid2@usdoj.gov,
usavae.alx.ecf.sausa@usdoj.gov), Magistrate Judge Ivan D. Davis
(idd_chambers@vaed.uscourts.gov, ivan_d_davis@vaed.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:8542398@vaed.uscourts.gov
Subject:Activity in Case 1:19−mj−00149−IDDVAED USA v. Jenkins Arrest − Rule 32
Content−Type: text/html

                                          U.S. District Court

                                     Eastern District of Virginia −

Notice of Electronic Filing


The following transaction was entered on 4/1/2019 at 7:43 AM EDT and filed on 3/29/2019

Case Name:       USA v. Jenkins
Case Number:     1:19−mj−00149−IDD
Filer:
Document Number: No document attached
Docket Text:
Arrest (Rule 32) of Donald Jenkins (lgue, )


1:19−mj−00149−IDD−1 Notice has been electronically mailed to:

Patrick D. Reid &nbsp &nbsp patrick.reid2@usdoj.gov, CaseView.ECF@usdoj.gov,
usavae.alx.ecf.sausa@usdoj.gov

1:19−mj−00149−IDD−1 Notice has been delivered by other means to:
              Case 1:19-mj-00149-IDD Document 5
                                              1 Filed 03/29/19 Page 4
                                                                    1 of 8
                                                                         1 PageID#
                                                                            PageID 1
                                                                                   8




AO 442(Rev 11/11) Arrest Warrant

(DC 6/6-16)

                                    United States District CourtM"                                                    is       5i
                                                                 for the
                                                         District of Columbia
                                                                                                                 ! im 29 2019
               UNITED STATES OF AMERICA
                                    V.
                                                                             Case No. 0090 1:14CR00176-001
                           Donald Jenkins




                                                    ARREST WARRANT


To;      Any authorized law enforcement officer


         YOU ARE COMMANDED to arrest and bring before a United Stales Magistrate Judge without unnecessary delay
fnawc ofperson lo he arrested) Donald Jenkins                                                                                  «
who is accused of an offense or violation based on the following document filed with the court:


□ Indictment            Q Superseding Indictment           Q Information            Q Superseding Infonnation □ Complaint
Q Probation Violation Petition              Supervised Release Violation Petition    □ Violation Notice          Q Order of the Court

This offense is briefly described as follows.
See attached petition




Date: ^
                                                                                              fig OJJtcei 's Signature

City and State: Washington, DC
                                                                                           Printed Sxmte am Title


                                                                 Return

         This warrant was received on (date)                           . and the person was arrested on (date)
  (city and State) A U                          . U A-       •                 ^
Dale:                                                                                            1
              1——T       ^                                                              Arresting Ojftcer's Stgnature


                                                                                           Printed Same at Id 1tile
   Case 1:19-mj-00149-IDD Document 5
                                   2 Filed 03/29/19 Page 5
                                                         1 of 8
                                                              1 PageID#
                                                                 PageID 2
                                                                        9




                                  TYPE OF HEARING:
                                  CASE NUMBER:!;
                                  MAGISTRATE.IIJDGE: Ivig? D. Davis
                                  DATE: 3/29/2019
                                  TIME: 2:00 p.m.
EASTERN DISTRICT OF VIRGINIA      TAPE: FTR RECORDER
                                  DEPUTY CLERK: Laura Guerra
UNITED STATES OF AMERICA

          VS.



 r^tyvxVd
GOVT. ATTY:,

DEFT'S ATTY:_     Vr^XO C6UVYS>^\
DUTY AFPD:


INTERPRETER/LANGUAGE

DEFT INFORMED OF RIGHTS,CHARGES AND PENALTIK( )
DEFT INFORMED OF RIGHTS AND THE VIOLATIONS
COURT TO APPOINT COUNSEL(X) FPD(>^CJA( )Conflict List( ) ^
CfePv VLviwigs a\\ n^anngs in-ihis^-dMn^

BOND:

                             d(Uie(\^or\
ifprnniMeA te> -\t\g c                ...
■YO                         of To\utrr\.>o\a
( ) RISK OF NON APPEARANCE ( ) SAFETY OF THE COMMUNii t
( ) DEFT RESERVES THE RIGHT OF THE COURTS DETERMINATION AS TO
DETENTION BASED ON A CHANGE OF CIRCUMSTANCES

NEXT COURT APPEARANCE                                ^TIME


                                                         C\rcs\r\
  Case
   Case1:19-mj-00149-IDD
         1:19-mj-149 NEFDocument
                         for Docket5Entry
                                     Filed 03/29/19
                                            Filed 03/29/2019
                                                     Page 6 of 8Page
                                                                 PageID#
                                                                     1 of 110


MIME−Version:1.0
From:cmecf@vaed.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Kevin Eugene Wilson (camisha_ellison@fd.org, kevin_e_wilson@fd.org,
maria_ramirez@fd.org, thelma_young@fd.org), Patrick D. Reid (caseview.ecf@usdoj.gov,
patrick.reid2@usdoj.gov, usavae.alx.ecf.sausa@usdoj.gov), Magistrate Judge Ivan D. Davis
(idd_chambers@vaed.uscourts.gov, ivan_d_davis@vaed.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:8542406@vaed.uscourts.gov
Subject:Activity in Case 1:19−mj−00149−IDDVAED USA v. Jenkins Order Appointing Public
Defender
Content−Type: text/html

                                          U.S. District Court

                                     Eastern District of Virginia −

Notice of Electronic Filing


The following transaction was entered on 4/1/2019 at 7:48 AM EDT and filed on 3/29/2019

Case Name:       USA v. Jenkins
Case Number:     1:19−mj−00149−IDD
Filer:
Document Number: No document attached
Docket Text:
 ORAL ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Donald Jenkins − Kevin
Eugene Wilson for Donald Jenkins appointed. Entered by Magistrate Judge Ivan D. Davis on
03/29/2019. (lgue, )


1:19−mj−00149−IDD−1 Notice has been electronically mailed to:

Kevin Eugene Wilson &nbsp &nbsp kevin_e_wilson@fd.org, camisha_ellison@fd.org,
maria_ramirez@fd.org, thelma_young@fd.org

Patrick D. Reid &nbsp &nbsp patrick.reid2@usdoj.gov, CaseView.ECF@usdoj.gov,
usavae.alx.ecf.sausa@usdoj.gov

1:19−mj−00149−IDD−1 Notice has been delivered by other means to:
           Case
           Case1:19-mj-00149-IDD
                1:19-mj-00149-IDD Document
                                  Document53 Filed
                                             Filed03/29/19
                                                   03/29/19 Page
                                                            Page71of
                                                                   of81PageID#
                                                                        PageID11
                                                                               3


AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings(Complaint or Indictment)


                                      United States District Court                                                i mr 29 2018
                                                                       for the

                                                          Eastern District of Virginia                                   ''T
                                                                                                            L                         I
                 United States of America
                                V.                                               Case No. \ •

                                                                                 Charging District's Case No. \ •
                           Defendant


                                                WAIVER OF RULE 5 & 5.1 HEARINGS
                                                         (Complaint or Indictment)

          I understand that I have been charged in another district, the(name ofother conn) ptg.-VY\Cjr cfr (bVumVScx
          I have been informed of the charges and of my rights to:
         (1)        retain counsel or request the assignment of counsel if I am unable to retain counsel;
         (2)        an identity hearing to determine whether I am the person named in the charges;
         (3)        production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
         (4)        a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise —
                    unless I am indicted — to determine whether there is probable cause to believe that an offense has
                    been committed;

         (5)        a hearing on any motion by the government for detention;
         (6)        request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
          I agree to waive my right(s) to:
          □          an identity hearing and production of the warrant.
          □          a preliminary hearing.
          □          a detention hearing.
                     an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                     be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
                     by that court.

          I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.



Da.e:                                                                   IX-,
                                                                                          Defendant's signature




                                                                                     Signature of defendant's attorney



                                                                                   Printed name ofdefendant's attorney
             Case
             Case1:19-mj-00149-IDD
                  1:19-mj-00149-IDD Document
                                    Document54 Filed
                                               Filed03/29/19
                                                     03/29/19 Page
                                                              Page81of
                                                                     of81PageID#
                                                                          PageID12
                                                                                 4


AO 94 (Rev.06/09) Commitnicnt to Another District



                                     United States District Court
                                                                  for the
                                                                                                             mR2920i9
                                                    Eastern District of Virginia
                                                                                                                            .J
                 United States of America
                               V.

                                                                            Case No.

 UboaVd                                                                       Charging District's
                           Defendant                                          Case No.     \ \]M             {ft
                                            COMMITMENT TO ANOTHER DISTRICT

         The defendant has been ordered to appear in the                                  District of CoVufrNtoOv .
(ifapplicable)                                      division. The defendant may need an interpreter for this language:
                                                              ^




         The defendant:          □ will retain an attomey.
                                >0 s requesting court-appointed counsel.
          The defendant remains in custody after the initial appearance.

         IT IS ORDERED; The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attomey and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date: v3\2.'^ \\^                                                               ^f                  /s/
                                                                                          Ivan D. Davis
                                                                                United States Magistrate Judge
